Virgin, J.
On report. Assumpsit for personal labor and to enforce a lien therefor upon certain lumber on which the labor was expended.
Rowe Bros, (two of the claimants) contracted with one Vose to cut, haul and deliver at their mill, during the season of 1886-7, poplar and birch timber on the land of Adelbert Meade. When hauled, the birch and poplar were piled separately in the mill-yard. The hauling of the birch was completed on Feb. 11, and the poplar on Feb. 24,1887. The plaintiff was one of the laborers on the lumber in the woods.
1. The claimants object to any judgment for a lien upon the birch, because the attachment, made on April 23, was not within “sixty days after it arrived at its place of destination for manufacture” ; and for a like reason to a judgment on so much of the poplar as arrived prior to Feb. 22.
The timber came off from the same land, all cut, hauled and delivered the same season by the same contractor, at the same *137price, at tlie same mill as a whole and not as separate lots or parcels. We do not think this remedial statute should be so construed as to compel a laborer to divide his action for wages and make two attachments, which necessity might arise when different kinds of timber are cut and all of one kind arrives, sixty days before the other, at the place of manufacture. On the contrary we think Sheridan v. Ireland, 66 Maine, 65, is decisive of the objection.
2. The objection that the sale of the laborer’s claim to a merchant for goods discharged the lien, is not sound. It was settled eight years ago by this court that one who has purchased the claim of a laborer in the cutting and hauling of logs may maintain an action thereon in the name of such laborer to enforce the laborer’s lien on the logs. Murphy v. Adams, 71 Maine, 113.
These being the only objections made to the action, there must be judgment for the plaintiff for the amount of his bill and interest from date of the writ against the personal defendant George M. Yose and against the poplar and birch lumber and logs attached.

Judgment for plaintiff.

Peters, C. J., Walton, Daneobth, Emery and Haskell, JJ., concurred.